DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, drawn to a device for thawing a preserved vitrified germ cell in the reply filed on 07/09/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/23/2019 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014184056A-Aso et al. (hereafter Aso, all citations are made to the machine English translation).
Claim 1: “A device for thawing a preserved vitrified germ cell,”: Aso disclose the present invention relates  a mammalian embryo transfer technology, and more specifically, a device for storing mammalian embryos used for cryopreservation of mammalian embryos by ultra-rapid vitrification storage method, a mammalian embryo containing a mammalian embryo It relates to a straw for transplantation, a mammalian embryo cryopreservation method, a mammalian embryo thawing dilution method, a mammalian embryo transplantation method and the like (Para. [0001], lines 1-5).  Further, Aso disclose that the frozen embryos are thawed (Para. [0006], lines 6-7).  
“comprising: a carrying device on which the preserved vitrified germ cell is placed, a tube in which the carrying device is contained; and a cold storage device provided on an outer periphery of the tube,”:  Aso disclose a carrying device (embryo mounting portion 21, Para. [0028], line 5, Fig. 1). Also, Aso discloses a tube in which the carrying device is contained (mammalian embryo preservation appliance A, Para. [0028], line 1, Fig. 1).   Further, Aso discloses a mammalian embryo storage device  (Para. [0017], line 6, Fig. 1); where the embryo can be frozen by a simple operation by inserting a mammalian embryo storage device into the straw tube (Para. [0017], lines 5-7).
“the tube including, inside the tube: (i) a germ cell containing region containing the carrying device, and being filled with gas and covered by the cold storage device;”:  Aso disclose a germ cell containing region (distal end 2b of embryo placement portion 21, Para. [0036], line 4, Fig. 1).  Also, Aso disclose gas flows from the inside to the inside of the pipe to the outside (Para. [0051], line 5); further, Aso disclose via Fig. 2. The germ cell containing region (distal end 2b of embryo placement portion 21, Para. [0036], line 4, Fig. 1), is covered by the cold storage device).
“and (ii) a thawing solution containing region containing a thawing solution for thawing the preserved vitrified germ cell,”:  Aso disclose thawing dilution of the embryo via dilution liquid layer 5 (Para. [0071], lines 5-7).
“and the carrying device coming in contact with the thawing solution in a melted state.”:  Aso disclose by positioning the embryo placement portion 21 at the position of the distal end side 2b of the flat member 2, when the straw tube B is slid at the time of melting dilution, the placed mammalian embryo E can reach the dilution liquid (Para. [0036], lines 5-6), further, Fig. 2 illustrate the carrying device (embryo mounting portion 21) in coming into contact with the thawing solution (dilution liquid layer 5).

Claim 2: “wherein: the carrying device moves toward the thawing solution in the melted state.”:  Aso disclose when the straw tube B is pushed and slid into the tubular lid 1 of the mammalian embryo storage device A, the straw tube B is moved by a length 2c of the second insertion fitting portion 23 as compared to before pushing. The dilution liquid layer 5 is also moved by this moved length, and the mammalian embryo E is immersed in the dilution liquid layer. Therefore, when the straw tube B is inserted to the second insertion fitting portion 23 at the time of thawing dilution of the embryo (Para. [0071], lines 1-5, further, Figs. 1 and 2 illustrate the previously mentioned carrying device moved toward the thawing solution; shown in Fig. 2).

Claim 3: “wherein: the carrying device is pushed toward the thawing solution by moving a force transmission device connected to the carrying device.”:  Aso disclose a force is applied at the time of thawing and dilution of the embryo to push the straw tube into the cylindrical lid member, and the straw tube is inserted and fitted to the second inserted portion (Para. [0024], lines 1-2).  Further, Fig. 2 illustrate the carrying device (embryo mounting portion 21) being pushed toward the thawing solution (dilution liquid layer 5).  Also, Aso disclose when the straw tube B is pushed and slid into the tubular lid 1 of the mammalian embryo storage device A, the straw tube B is moved by a length 2c of the second insertion fitting portion 23 as compared to before pushing. The dilution liquid layer 5 is also moved by this moved length, and the mammalian embryo E is immersed in the dilution liquid layer. Therefore, when the straw tube B is inserted to the second insertion fitting portion 23 at the time of thawing dilution of the embryo (Para. [0071], lines 1-5).

Claim 4: “wherein: the device for thawing is arranged such that the germ cell containing region is positioned above the thawing solution containing region, so that the carrying device falls toward the thawing solution.”:  Aso disclose a force is applied at the time of thawing and dilution of the embryo to push the straw tube into the cylindrical lid member, and the straw tube is inserted and fitted to the second inserted portion (Para. [0024], lines 1-2).  Further, Fig. 2 illustrate the carrying device (embryo mounting portion 21) being pushed toward the thawing solution (dilution liquid layer 5).  Also, Aso disclose when the straw tube B is pushed and slid into the tubular lid 1 of the mammalian embryo storage device A, the straw tube B is moved by a length 2c of the second insertion fitting portion 23 as compared to before pushing (Para. [0071], lines 1-5), this is also illustrated in Fig. 2).

Claim 5: “further comprising: a partition wall outside the tube, the partition wall separating an atmosphere A to which the cold storage device is exposed and an atmosphere B to which a portion of the tube is exposed, the portion of the tube being a portion where the thawing solution containing region is provided.”:  Aso disclose a partition wall outside the tube of the carrying device 21 (illustrated in annotated Fig. 1 below), which separate the two atmosphere of the device.


    PNG
    media_image1.png
    219
    722
    media_image1.png
    Greyscale



Claim 6: “wherein: the cold storage device has a space for retaining a refrigerant.”:  Aso disclose the cold storage device has a space for retaining refrigerant (liquid 5, Para. [0062], lines 1-2, Fig. 2) and Aso disclose dilution liquid layer 5 is a portion filled with the dilution liquid. In the present invention, in order to use a high concentration vitrification solution, it is necessary to dilute the vitrification solution before embryo transfer. Therefore, when the embryo is frozen, the straw tube B is filled with the diluent, and the embryo is cryopreserved in the state where the diluent is filled (Para. [0062], lines 1-4, also illustrated in Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799